Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed March 11, 2022 has been entered and made of record. Claims 1-27, and 49-50 have been cancelled. Claims 28-48 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
-- Claims 28 and 48 are allowable over the prior art of record.
-- Claims 29-47 are allowable in view of their dependency from claim 28

With respect to claim 28, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“adapts the first or the second trained machine learning model of said AI system 
using said baseline body language and said context to form an adapted trained machine learning model; and applies the adapted trained machine learning model of said AI system to at least one of said at least one image for categorizing said body language resulting in a category, and applying said category for determining said body language message”.
The closest prior art of record, Kaihao et al, (“Facial Expression Recognition 
based on Deep Evolutional Spatial-Temporal Networks”, IEEE Transactions on image processing, Vol. 26, No. 9, September 2017), discloses a body language system for determining a body language message of a living being in a context, said system comprising an artificial intelligence (AI) system, said AI system running a computer program, (see at least: system of Fig. 1 corresponds to the artificial intelligence system), that: 
retrieves at least one image of said living being showing body language, (see at least: Fig. 1, input at least one image of human face, “living body”, showing face expression. Note that the facial expression is a type of nonverbal communication, which is therefore equivalent to the “body language”); 
labels said living being in said at least one image, resulting in a labeled living being, (see at least:  Page 4198, left-hand-column, section IV(A), database includes 123 subjects, with 593 sequences. Among these sequences, 327 of them are labeled with seven emotion labels (anger, contempt, disgust, fear, happiness, sadness, and surprise, [i.e., implicitly labeling the human faces, “living being”, in said at least one image, resulting in a labeled living being]); 
determines said context from said at least one image using a first trained machine learning model, (see at least: Page 4198, section IV(B), the Temporal network (PHRNN) detects the facial landmarks using SDM algorithm, including two eyebrows, two eyes, a nose and a mouth, and determining the position and region of local parts, (context), [i.e., where the position and/or the region of local parts corresponds to the “context”, which is determined using the temporal network (PHRNN), “first trained machine learning model”]. See also, Page 4194, left-hand-column, using the Neural Network (MSCNN) to extract spatial features from still frames, using two signals corresponding to different loss functions to increase to increase the variations of different expressions and reduce the difference among identical expressions, such that the MSCNN can capture the whole, appearance of still information, “context information”); and 
determines a baseline body language of said labeled living being from said at least one image using the first or a second trained machine learning model, (see at least: Page 4196, left-hand-column, Local features are concatenated along the feature extraction cascade, while the global high-level features are formed in the upper layers based on the facial morphological variations and dynamically evolutional properties of expression, [i.e., where the learned global high-level features correspond to the baseline value, and implicitly determined from at least one landmark face image using the PHRNN, “the first trained model]). 
Kaihao et al further discloses adapting model fusion designed Spatial-Temporal Networks (PHRNN-MSCNN), by using a fusion function as shown in equation 14, implicitly based on the determined the position and region of local parts, (context), and the determined global high-level features, “baseline value(s)” from at least one landmark face image), [i.e., adapting the model fusion designed Spatial-Temporal Networks (PHRNN-MSCNN) using said baseline body language and said context], (see at least: Page 4197, under section C, “model fusion”, left and right-hand-columns);  and applying the adapted trained machine learning model of said AI system to at least one of said at least one image for categorizing said body language resulting in a category, (see at least: Page 4197, section C, using the adapted fusion function to obtain the predicted sorting of expression classes, ((Ai) of eq. 14), of at least one image face expression); and applying said category for determining said body language message, (see at least: Page 4200, section D, tables II, III, IV, applying the predicted expression classes((Ai) of eq. 14) of the fusion function of the designed Spatial-Temporal Networks (PHRNN-MSCNN) to perform the face expression recognition, as shown at last line of tables II, III, IV, “determine said face expression message”).
However, while disclosing adapting the model fusion designed Spatial-Temporal Networks (PHRNN-MSCNN) using said baseline body language and said context]; Kaihao et al Kaihao et al fails to teach or suggest, either alone or in combination with the other cited references, the adapting just one of PHRNN machine learning model and MSCNN machine learning model. The language however, discloses the adapting the first trained machine learning model or the second trained machine learning model of said AI system (not the fused model); and applying the adapted trained machine learning model of said AI system to at least one of said at least one image for categorizing said body language resulting in a category, and applying said category for determining said body language message.

A further prior art of record, Sidney et al, (“Automatic detection of learners affect from Gross body language”, 2009, Pages 123-150), discloses collecting training and validation data on affective states in a learning session with Auto-Tutor, after which the learners’ affective states (i.e., emotions) were rated by the learner, a peer, and two trained judges, and performing Machine-learning experiments for detecting boredom, confusion, delight, flow, and frustration, from neutral; but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations of claim 28 (as combined with the other claimed limitations).

With respect to claim 48, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“adapt the first or the second trained machine learning model of said AI system 
using said baseline body language and said context to form an adapted trained machine learning model; apply the adapted trained machine learning model of said AI system to at least one of said at least one image to categorize said body language in a category, and apply said category to determine said body language message”

The closest prior art of record, Kaihao et al, (“Facial Expression Recognition 
based on Deep Evolutional Spatial-Temporal Networks”, IEEE Transactions on image processing, Vol. 26, No. 9, September 2017), discloses one or more non-transitory computer-readable media comprising instructions that cause a computer device, in response to execution of the instructions by a processor of the computer device, to cause an AI system to: 
label said living being in said at least one image, resulting in a labeled living 
being, (see at least:  Page 4198, left-hand-column, section IV(A), database includes 123 subjects, with 593 sequences. Among these sequences, 327 of them are labeled with seven emotion labels (anger, contempt, disgust, fear, happiness, sadness, and surprise, [i.e., implicitly labeling the human faces, “living being”, in said at least one image, resulting in a labeled living being]); 
determine said context from said at least one image using a first trained machine
learning model; (see at least: Page 4198, section IV(B), the Temporal network (PHRNN) detects the facial landmarks using SDM algorithm, including two eyebrows, two eyes, a nose and a mouth, and determining the position and region of local parts, (context), [i.e., where the position and/or the region of local parts corresponds to the “context”, which is determined using the temporal network (PHRNN), “first trained machine learning model”]. See also, Page 4194, left-hand-column, using the Neural Network (MSCNN) to extract spatial features from still frames, using two signals corresponding to different loss functions to increase to increase the variations of different expressions and reduce the difference among identical expressions, such that the MSCNN can capture the whole, appearance of still information, “context information”); and 
determine a baseline body language of said labeled living being from said at 
least one image using the first or a second trained machine learning model, (see at least: Page 4196, left-hand-column, Local features are concatenated along the feature extraction cascade, while the global high-level features are formed in the upper layers based on the facial morphological variations and dynamically evolutional properties of expression, [i.e., where the learned global high-level features correspond to the baseline value, and implicitly determined from at least one landmark face image using the PHRNN, “the first trained model]). 
Kaihao et al further discloses adapting model fusion designed Spatial-Temporal Networks (PHRNN-MSCNN), by using a fusion function as shown in equation 14, implicitly based on the determined the position and region of local parts, (context), and the determined global high-level features, “baseline value(s)” from at least one landmark face image), [i.e., adapting the model fusion designed Spatial-Temporal Networks (PHRNN-MSCNN) using said baseline body language and said context], (see at least: Page 4197, under section C, “model fusion”, left and right-hand-columns);  and applying the adapted trained machine learning model of said AI system to at least one of said at least one image for categorizing said body language resulting in a category, (see at least: Page 4197, section C, using the adapted fusion function to obtain the predicted sorting of expression classes, ((Ai) of eq. 14), of at least one image face expression); and applying said category for determining said body language message, (see at least: Page 4200, section D, tables II, III, IV, applying the predicted expression classes((Ai) of eq. 14) of the fusion function of the designed Spatial-Temporal Networks (PHRNN-MSCNN) to perform the face expression recognition, as shown at last line of tables II, III, IV, “determine said face expression message”).
However, while disclosing adapting the model fusion designed Spatial-Temporal Networks (PHRNN-MSCNN) using said baseline body language and said context]; Kaihao et al Kaihao et al fails to teach or suggest, either alone or in combination with the other cited references, the adapting just one of PHRNN machine learning model and MSCNN machine learning model. The language however, discloses the adapting the first trained machine learning model or the second trained machine learning model of said AI system (not the fused model); and applying the adapted trained machine learning model of said AI system to at least one of said at least one image for categorizing said body language resulting in a category, and applying said category for determining said body language message.

A further prior art of record, Sidney et al, (“Automatic detection of learners affect from Gross body language”, 2009, Pages 123-150), discloses collecting training and validation data on affective states in a learning session with Auto-Tutor, after which the learners’ affective states (i.e., emotions) were rated by the learner, a peer, and two trained judges, and performing Machine-learning experiments for detecting boredom, confusion, delight, flow, and frustration, from neutral; but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations of claim 28 (as combined with the other claimed limitations).

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- US-PGPUB 2010/0257462 
-- US-PGPUB 2015/0120465
-- US-PGPUB 2017/0124407
-- US-PGPUB 2017/0205888 
-- US-PGPUB 2017/0319123



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        05/13/2022